NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 3 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KOFI OBENG-AMPONSAH,                            No. 17-55563

                Plaintiff-Appellant,            D.C. No. 5:16-cv-01054-R-AFM

 v.
                                                MEMORANDUM*
DON MIGUEL APARTMENTS; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    Manuel L. Real, District Judge, Presiding

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      Kofi Obeng-Amponsah appeals pro se from the district court’s orders

dismissing his action alleging federal and state law claims. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo dismissals under Fed. R. Civ. P.

12(b)(6) and based on the Noerr–Pennington doctrine. Kearney v. Foley &



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Lardner, LLP, 590 F.3d 638, 643 (9th Cir. 2009). We vacate and remand.

      The district court determined that defendants (other than defendant

Genovese) were immune from liability under the Noerr–Pennington doctrine

because “all of Plaintiff’s claims are based on allegations in connection with, and

related to, [an] unlawful detainer action [against Obeng-Amponsah].” However,

the district court’s dismissal under the Noerr–Pennington doctrine was erroneous

because Obeng-Amponsah alleges wrongful conduct, including discrimination and

retaliation, that is distinct from defendants’ litigation activity. See Sosa v.

DIRECTV, Inc., 437 F.3d 923, 929 (9th Cir. 2006) (under the Noerr–Pennington

doctrine, “those who petition any department of the government for redress are

generally immune from statutory liability for their petitioning conduct”). For the

same reason, the district court erred by denying Obeng-Amponsah’s motion for

leave to file a second amended complaint solely on the basis that he had not

alleged facts showing that the Noerr–Pennington doctrine did not apply. We

therefore vacate the district court’s January 6, 2017 order dismissing under the

Noerr–Pennington doctrine and denying Obeng-Amponsah’s motion for leave to

amend.

      With respect to defendant Genovese, the district court erred by dismissing

for failure to state a claim without first providing Obeng-Amponsah with notice of

the deficiencies as to his specific claims and without considering whether Obeng-


                                           2                                      17-55563
Amponsah could allege additional facts in support of his claims. See Lopez v.

Smith, 203 F.3d 1122, 1127, 1130 (9th Cir. 2000) (en banc) (standard of review; “a

district court should grant leave to amend even if no request to amend the pleading

was made, unless it determines that the pleading could not possibly be cured by the

allegation of other facts.” (citation and internal quotation marks omitted)); Lucas v.

Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (“Unless it is absolutely clear that

no amendment can cure the defect, [ ] a pro se litigant is entitled to notice of the

complaint’s deficiencies and an opportunity to amend prior to dismissal of the

action.”). We therefore vacate the district court’s April 3, 2017 order dismissing

defendant Genovese for failure to state a claim.

      On remand, the district could should consider in the first instance

defendants’ other arguments for dismissal and against leave to amend in the first

instance, and, if appropriate, grant Obeng-Amponsah an opportunity to amend his

complaint.

      Appellees shall bear the costs on appeal.

      VACATED and REMANDED.




                                           3                                    17-55563